Case: 2:19-cv-04166-EAS-CMV Doc #: 48 Filed: 06/08/20 Page: 1 of 2 PAGEID #: 449



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

SCOTT KNIGHT,

               Plaintiff,
                                                             Case No.: 2:19-cv-4166
vs.                                                          JUDGE EDMUND A. SARGUS, JR.
                                                             Magistrate Judge Vascura

ANTHONY KITCHEN, et al.,

               Defendants.

                                             ORDER

       On May 5, 2020, the United States Magistrate Judge issued a Report and

Recommendation recommending that Plaintiff’s claims against Defendants Anthony Kitchen

John Doe and Jane Doe be dismissed without prejudice for failure to effect service as required by

Federal Rule of Civil Procedure 4(m). (ECF No. 38). The parties were advised of their right to

object to the Report and Recommendation and of the consequences of their failure to do so.

Plaintiff filed an objection with respect to Defendant Anthony Kitchen and the Magistrate Judge

issued an Order extending the time to effect service and the docket now reflects that Kitchen was

served on May 12, 2020. (ECF Nos. 42 and 47). The Magistrate Judge also amended the May 5,

2020 Report and Recommendation to recommend that the action be dismissed without prejudice

against John and Jane Doe pursuant to Rule 4(m). Plaintiff does not object to the dismissal of

Defendants John and Jane Doe.

       Accordingly, the amended Report and Recommendation is hereby ADOPTED and

AFFIRMED. This case is hereby dismissed against Defendants John and Jane Doe without

prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure for failure to effect

service.
Case: 2:19-cv-04166-EAS-CMV Doc #: 48 Filed: 06/08/20 Page: 2 of 2 PAGEID #: 450



     The Clerk shall remove ECF No. 38 from the Court’s pending motions list.

            IT IS SO ORDERED.

                                                s/Edmund A. Sargus, Jr. 6/8/2020
                                                EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE




                                           2
